DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
 Response to Amendment
The amendment filed on 10/5/2022 has been entered. Claims 1, 4-6, 10-20 are pending in the Application. Claims 8-9 have been canceled by the Applicant.

Claim Objections
Claim 1 objected to because of the following informalities: in the last line, “a concave opening facing to the fixing bracket” should be “a concave opening facing towards the fixing bracket”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-6, 10-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu, US 2018/0356057 A1 in view of Ren, EP 3511607 B1, and further in view of Jones Jr., US 2477131 (hereafter Jones).
Regarding claim 1, Xu, discloses “A ceiling light apparatus, comprising: a fixing bracket (10, Fig. 5) to be fixed on a ceiling (seen in Fig. 5, ¶ [0025]), wherein the fixing bracket having a first end (13, Fig. 2), a main part (10, Fig. 2) and a second end (11, Fig. 2); wherein the fixing bracket is an elongated bar (10, Fig. 2), the first end and the second end are two opposite ends of the elongated bar (seen in Fig. 2); a main housing comprising a back cover (20, Fig. 2), wherein the back cover has a first connector (21, Fig. 2) and a second connector (positioning hole, ¶ [0025]), when the main housing is to be attached to the fixing bracket, the first end is firstly attached to the first connector (seen in Fig. 5) and then the first end is rotated with respect to the first connector to move the second end to approach to the second connector for elastically locking the second end to the second connector (seen in Fig. 5, able to change state between locked and unlocked); and a light source enclosed by the main housing for emitting a light via a light opening of the main housing (¶ [0024] “the light source assembly is arranged inside the accommodating space”).
However, Xu does not disclose “except “the second connector has an elastic unit connected to a button, when the button is pressed, the second end of the fixing bracket is released from the second connector, wherein the elastic unit comprises a spring with a hook for locking the second end of the fixing bracket, wherein the main part has a wiring hole for an external wire to pass through, wherein the back cover has a concave wiring container for storing the external wire, the concave wiring container is located below the wiring hole with a concave opening facing to the fixing bracket. .”
Ren discloses a ceiling light with a fixing bracket and “the second connector has an elastic unit connected to a button (1312, Fig. 5; ¶ [0031]), when the button is pressed, the second end of the fixing bracket is released from the second connector (¶ [0019] “that the disassembly between the lamp body and the lamp top tray can be completed only by pressing the elastic latch module by one operation, which is convenient for disassembly by the user, and which brings great convenience to the user, so that the user can easily complete the assembly and disassembly of the ceiling lamp structure.”), wherein the elastic unit comprises a spring (Ren spring 133, Fig. 5) with a hook (Ren 132 and 1321 and 1322, Fig. 5) for locking the second end of the fixing bracket.”
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the fixing bracket, as taught by Xu, to have the second connector be a latch with a button, such as taught by Ren. One of ordinary skill in the art would have been motivated to include a latch and button structure, for bringing great convenience to the user so that the user can easily complete the assembly and disassembly of the ceiling lamp structure (Ren, ¶ [0019]).

However, Xu does not disclose “the main part has a wiring hole for an external wire to pass through.”  
Ren discloses a ceiling light with a fixing bracket, and the main part of the fixing bracket has a wiring hole (112, Fig. 2) for an external wire to pass through (¶ [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to have the fixing bracket, as taught by Xu, have a wiring hole, such as taught by Ren. One of ordinary skill in the art would have been motivated to include a wiring hole for a place for the wire to go through if the fixing bracket is in the way of the wire (Ren, ¶ [0038]).

However, Xu in view of Ren does not disclose “the back cover has a concave wiring container for storing the external wire, the concave wiring container is located below the wiring hole with a concave opening facing to the fixing bracket.”
Jones discloses a mount for a ceiling light and a fixing bracket (11, Fig. 2 and 3) with a hole (13, Fig. 2) for wires (seen in Fig. 3), and a concave wiring container (7, Fig. 2 and 3) located below the bracket and facing the bracket (seen in Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the housing, as taught by Xu in view of Ren, to have a concave wiring container that faces the fixing bracket, such as taught by Jones. One of ordinary skill in the art would have been motivated to include a concave wiring container for providing extra space for the wires (Jones, col. 4, ln. 27-31).
 Regarding claim 5, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, and further discloses “the button is placed on lateral side of the main housing (seen in Ren Fig. 5). “

Regarding claim 6, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, and further discloses “the first end is a hook (Xu 13, Fig. 2), the first connector is a shaft (Xu 21, Fig. 2), the hook is held by the shaft when the main housing is rotated with respect to the fixing bracket (seen in Xu Fig. 5).  “  
Regarding claim 9, Xu in view of Ren and Jones discloses the invention of claim 8, as cited above, and further discloses “the back cover has a concave wiring container for storing the external wire, the concave wiring container is located below the wiring hole (Xu, seen in Fig. 5, the wire goes through a hole and so is stored within the back cover).  “
Regarding claim 10, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, and further discloses “the back cover has a bracket groove for storing the fixing bracket (seen in Xu Fig. 2).  “
Regarding claim 11, Xu in view of Ren and Jones discloses the invention of claim 10, as cited above, and further discloses “the back cover has a first groove for storing the first end of the fixing bracket and has a second groove for storing the second end of the fixing bracket (seen in Xu Fig. 2, 21 on the left side, and the slot on the right side).”  
Regarding claim 13, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, and further discloses “a decoration ring (Xu 30, Fig. 2) is detachably attached to a lateral wall of the main housing (seen in Xu Fig. 1).”
Regarding claim 14, Xu in view of Ren and Jones discloses the invention of claim 13, as cited above, and further discloses “the decoration ring is replaceable (Xu ¶ [0029] “the lampshade 30 may be withdrawn from the base 20”, when different decoration rings are attached to the main housing, the light source is adjusted for emitting lights with different parameters (Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “when different decoration rings are attached to the main housing, the light source is adjusted for emitting lights with different parameters “ which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).”  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ren and Jones, and further in view of Up-Shine CN 109163264 A (all citations hereby to Up-Shine will be made towards the English language translation provided by Google Patents).

Regarding claim 4, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, and except “a safety lock is manually operated for disabling the button to keep the second end of the fixing bracket held by the second connector.
Up-Shine discloses a ceiling light with a mounting bracket and an elastic hatch button (301, Fig. 1 and 5), and a safety lock (330, Fig. 1 and 5) is manually operated for disabling the button to keep the second end of the fixing bracket held by the second connector (page 3, last paragraph: “Preferably, one end of slide mass 301 is additionally provided with lockhole 315, and screw 330 is equipped in the lockhole 315, tightens the screw 330, screw 330 enters in the cavity, and one end of screw 330 is abutted with limited post 113, and latching sliding block 310 at this time cannot Opposite sliding slot 110 is slided, to latch sliding block 310 and chassis 100 is relatively fixed, latching sliding block 310 cannot be pushed, i.e., Chassis 100 and bracket 200 are non-dismountable, realize the anti-theft function of ceiling lamp.”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to include a safety lock, such as taught by Up-Shine, to the elastic unit, as taught by Xu in view of Ren. One of ordinary skill in the art would have been motivated to include a safety lock, for preventing unauthorized removal of the lamp, and deterring theft (Up-Shine, pg. 3, last paragraph).

Claim 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ren and Jones, and further in view of Van Winkle, US 2020/0191344 A1.
Regarding claim 12, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, except “the light source is disposed at an inner wall of the main housing for emitting the light to a light guide to change the light leaving via the light opening.”
Xu is silent with regards to the specifics of the light source.
Van Winkle discloses a ceiling light with a bracket and a light source (704 and 738, Fig. 41) disposed at an inner wall of the main housing (702, Fig. 41) and emits light to a light guide (708, Fig. 41) to change the light by redirecting it to the opening (¶ [0201]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the light guide and edge LED array arrangement, such as taught by Van Winkle, as the light source of the ceiling lamp, as taught by Xu. One of ordinary skill in the art would have been motivated to use an edge lit light guide arrangement, for using indirect illumination and avoiding glare that would be caused by direct light.
Regarding claim 15, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, except “a lateral side of the main housing emits a second light.  “
Xu is silent with regards to the specifics of the light source.
Van Winkle discloses a ceiling light with a bracket and a light source LED array with a plurality of light sources (704 and 738, Fig. 41) disposed at a lateral side of the main housing (702, Fig. 41) and emits light to a light guide (708, Fig. 41) to change the light by redirecting it to the opening (¶ [0201]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the light guide and edge LED array arrangement, such as taught by Van Winkle, as the light source of the ceiling lamp, as taught by Xu. One of ordinary skill in the art would have been motivated to use an edge lit light guide arrangement, for using indirect illumination and avoiding glare that would be caused by direct light.
Regarding claim 16, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, except “the light source has multiple types of LED modules, a manual switch is operated for adjusting a color temperature of the light.“
Van Winkle discloses a ceiling light with multiple types of LED modules (218, Fig. 11, 132, Fig. 11) and a manual switch (38, Fig. 4) that is operated for adjusting a color temperature of the light (¶ [0151]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have multiple types of LED modules and a CCT switch, such as taught by Van Winkle, included in the ceiling light, as taught by Xu. One of ordinary skill in the art would have been motivated to include multiple types of LED modules and a CCT switch, for having different parameters of light output be selectable, including a selectable color temperatures.
Regarding claim 17, Xu in view of Ren and Jones and Van Winkle discloses the invention of claim 16, as cited above, and further discloses “the manual switch is placed on the fixing bracket (seen in Van Winkle Fig. 4, the switch is on fixing bracket 12).”  

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Ren and Jones, and further in view of Kawachi EP 2495492 B1.

Regarding claim 18, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, except “a driver stops electricity when the second end leaves the second connector.”
Kawachi discloses a ceiling light (Fig. 7) with a fixing bracket (3, Fig. 7) with a first end (31a, Fig. 7) and a second end (31b, Fig. 7), a first connector (21a, Fig. 7) and a second connector (21b, Fig. 7), the main housing (2, Fig. 7) rotates to connect to the fixing bracket, and the fixing bracket routes an external power source via the first end and the second end to the first connector and the second connector (¶ [0045] “One end of the U-like engaging part 21a is fixed to the light source part 2 and is electrically connected to a wiring board (not shown) stored in the light source part 2”; ¶ [0046] “by engaging the engaging parts 21a with the engaged parts 31a, the light source part 2 is electrically connected to the attached part”; ¶ [0043] “the holding parts 21b and the held parts 31b each are made of a conductive material, and the parts themselves may function as power feeding terminals “) and thus when the light is removed, there is no connection and thus no electricity.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the ceiling light, as taught by Xu, so that the ends and connectors are configured to route an external power source to the light, such as taught by Kawachi. One of ordinary skill in the art would have been motivated to modify the connectors so that they route power, for reducing the number of components and simplifying making electrical connections by providing an alternate to the wires (Kawachi, ¶ [0043, 0007]).

Regarding claim 19, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, except “the fixing bracket routes an external power source via the first end and the second end to the first connector and the second connector.”  
Kawachi discloses a ceiling light (Fig. 7) with a fixing bracket (3, Fig. 7) with a first end (31a, Fig. 7) and a second end (31b, Fig. 7), a first connector (21a, Fig. 7) and a second connector (21b, Fig. 7), the main housing (2, Fig. 7) rotates to connect to the fixing bracket, and the fixing bracket routes an external power source via the first end and the second end to the first connector and the second connector (¶ [0045] “One end of the U-like engaging part 21a is fixed to the light source part 2 and is electrically connected to a wiring board (not shown) stored in the light source part 2”; ¶ [0046] “by engaging the engaging parts 21a with the engaged parts 31a, the light source part 2 is electrically connected to the attached part”; ¶ [0043] “the holding parts 21b and the held parts 31b each are made of a conductive material, and the parts themselves may function as power feeding terminals “).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the ceiling light, as taught by Xu, so that the ends and connectors are configured to route an external power source to the light, such as taught by Kawachi. One of ordinary skill in the art would have been motivated to modify the connectors so that they route power, for reducing the number of components and simplifying making electrical connections by providing an alternate to the wires (Kawachi, ¶ [0043, 0007]).
	Regarding claim 20, Xu in view of Ren and Jones discloses the invention of claim 1, as cited above, except “a driver box is attached to the fixing bracket.”
	Kawachi discloses a ceiling light (Fig. 7) with a fixing bracket (3, Fig. 7)  and “a driver box (8 and 30, ¶ [0019]) is attached to the fixing bracket (¶ [0019] “The attached part 3 includes a housing 30 that stores a circuit board 8 for controlling lighting of the light emitting panel 5).”
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to include a driver box, such as taught by Kawachi, and attach it to the fixing bracket, as taught by Xu in view of Ren. One of ordinary skill in the art would have been motivated to include a driver box for storing a circuit board for controlling lighting of the light (Kawachi, ¶ [0019]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/5/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitation “the concave wiring container is located below the wiring hole with a concave opening facing to the fixing bracket” is addressed by prior art Jones.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2875